Citation Nr: 1439422	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to January 1948, and from July 1948 to January 1950.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In August 2010, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

In November 2010, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  In April 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert; an opinion and addendum were received in July and October 2010, respectively.

In a December 2013 decision, the Board denied the appellant's service connection claim.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Partial Remand (Joint Motion), requesting that the Court vacate the Board's decision.  By an Order dated November 2013, the Court granted the parties' Joint Motion, vacated the Board's decision, and remanded the claim to the Board for compliance with the directives specified by the Court.

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the AOJ jurisdiction in accord with 38 C.F.R. § 20.1304 (2013).  The Board accepts this evidence for inclusion in the record. 

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.   


FINDINGS OF FACT

1.  The Veteran died in December 2005.  The death certificate shows that the immediate cause of death was hypoxia due to, or as a consequence of, stroke and atrial fibrillation.

2.  At the time of his death, the Veteran was service-connected for tuberculosis, pulmonary, far advanced, inactive with left pneumonectomy, evaluated as 60 percent disabling, and removal of seven ribs, evaluated as 50 percent disabling.  He was also in receipt of a total disability rating based on individual unemployability (TDIU), effective February 2000.

3.  The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e), 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's service-connected disabilities rendered him materially less capable of resisting the effects of other disease or injury, resulting in his death. 

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).   Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).    

Of record are two VA medical opinions, including addendums, which concluded that the Veteran neither died as a result of his service-connected disabilities, nor did his service-connected disabilities cause or contribute substantially or materially to his death.  Significantly, the examiners did not review the Veteran's terminal hospital treatment reports.

In August 2014, the appellant submitted a medical opinion from a private physician, L.M.G., M.D., a Fellow of the American College of Chest Physicians (FCCP), along with the Veteran's terminal hospital treatment records.  In his statement, the physician opined that, based on a review of the Veteran's complete claims folder, the medical literature regarding post-pneumonectomy syndrome, and his own experience in treating this disease, it was more likely than not that the Veteran's thoracic abnormalities contributed to his death by rendering him materially less capable of resisting the effects of a stroke.  

The Board finds that, as the probative and competent evidence of record is in equipoise, service connection is warranted for the cause of the Veteran's death.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


